Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant places quotation marks on emotional trajectory and emotion state in the claims make the claim limitations indefinite and not clear and concise to enable a person skilled in the art .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-16, 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 2, 3, 5, 7-14, 16-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. NO. 20150181291 A1 to Wheatley et al (“Wheatley”) and U.S. Patent Pub. NO. 20150350730 A1 to el Kaliouby and further in view of U.S. Patent Pub. NO. 20130283162 A1 to Arronson et al. (“Arronson”).

As to claim 1, Wheatley teaches a method for delivering electronic media content, comprising: retrieving from an electronic database a bit stream of a media stream (¶0107, metadata associated with each frame of the media asset); establishing an aggregate emotional trajectory of the media stream by, for each viewer of a plurality of viewers (Fig. 5A-5B, Fig. 6, ¶0107, ¶0110); rendering the bit stream to that viewer via an electronic device (Fig. 6, label 602); establishing an emotional trajectory of that viewer by continuously measuring that viewer's emotional state, throughout that viewer's experience of 
Wheatley does not teach aggregating the emotional trajectories of the plurality of viewers to obtain the aggregate emotional trajectory of the media stream; determining a target emotional trajectory for a searcher; wherein an "emotional trajectory" is a sequence of emotional states that are demonstrated by that viewer, matching the aggregate emotional trajectory of the media stream to the target emotional trajectory for the searcher; recommending the media stream to the searcher in response to the matching; and rendering the bit stream of the media stream to the searcher in response to the searcher's acceptance of the recommendation, by retrieving the searcher's reviews of previously delivered media streams, identifying positive reviews, and aggregating emotional trajectories of each media stream that the searcher has positively reviewed.

El Kaliouby teaches via one or more sensors, aggregating the emotional trajectories of the plurality of viewers to obtain the aggregate emotional trajectory of the media stream (¶0005, The mental state data may be captured from multiple people and further comprising aggregating the mental state data from the multiple people.  The method may further comprise ranking the first media presentation relative to another media presentation based on the mental state data which was aggregated from the multiple people.  The mental state data may include one of a group consisting of physiological data, facial data, and actigraphy data.  The facial data may include information on one or more of a group consisting of facial expressions, action units, head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, and attention.  The physiological data may include one or more of electrodermal activity, heart rate, heart rate variability, skin temperature, and respiration.  The method may further comprise inferring of mental states based on the mental state data which was collected.  The mental states may include one of a group consisting of frustration, confusion, 
Arronson teaches wherein the obtaining the target emotional trajectory comprises retrieving the searcher's reviews of previously delivered media streams, identifying positive reviews, and aggregating emotional trajectories of each media stream that the searcher has positively reviewed (¶0009, ¶0071).   In view of the teachings of Arronson, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby.  The suggestion/motivation would be to improve the consumer experience with audiovisual entertainment, there is a need in the art for an improved system and method for modifying audiovisual content for providing an individualized and enhanced viewing experience.

Chappell teaches wherein an "emotional trajectory" is a sequence of emotional states that are demonstrated by that viewer (¶0100, emotional state or aggregate of emotional states for multiple users).  In view of the teachings of Chappell, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby and Arronson.  The suggestion/motivation would be to select the digital objects for the playing based on the one or more emotional state variables.

As to claim 2,  Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1 wherein the one or more sensors comprise a video camera and the continuously measuring comprises estimating each viewer's emotional state by obtaining emotive facial expressions through facial recognition and expression detection processes (el Kaliouby, Fig. 2, ¶0033, camera to capture facial expressions).
As to claim 3, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1, wherein the one or more sensors comprise a skin conductivity sensor and the continuously measuring comprises estimating each viewer's emotional state by comparing skin conductivity to a threshold value corresponding to an excited emotional state (¶0060, galvanic skin response (GSR) measurement sensor 54.  GSR measurements measure changes in the electrical conductivity about the surface of the skin, particularly caused by varying degrees of perspiration.  As referenced above, the degree of perspiration also may vary with different emotional states).  In view of the teachings of, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby.  The suggestion/motivation would be to improve the consumer experience with audiovisual entertainment, there is a need in the art for an improved system and method for modifying audiovisual content for providing an individualized and enhanced viewing experience.

As to claim 5, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1 wherein the one or more sensors comprise a heart rate monitor and the continuously measuring comprises estimating each viewer's emotional state by comparing heart rate to a threshold value corresponding to an excited emotional state  (Wheatley, ¶0123).

As to claim 7, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1, Wheatley, El Kaliouby does not teach wherein the determining of the target emotional trajectory comprises identifying a desirable emotional state for the searcher, identifying a current emotional state of the searcher, and determining the target emotional trajectory that begins with the current emotional state and concludes with the desirable emotional state (¶0043, ¶0046). 

As to claim 8, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 7 wherein the identifying a current emotional state comprises providing the potential user with a questionnaire related to their emotional state (el Kalibouy, ¶0003).
As to claim 9, Wheatley, El Kaliouby, Arronson, and Chappell by teaches the method of claim 7 wherein the identifying a current emotional state comprises monitoring a physiologic sensor attached to the searcher (Wheatley, ¶0123, El Kaliouby, ¶0029, ¶0058).
As to claim 10,  Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 7 wherein the identifying a current emotional state comprises monitoring a video feed of the searcher's face and obtaining emotive facial expressions through facial recognition image analysis (el Kaliouby, Fig. 2, ¶0033).
As to claim 11, Wheatley teaches a method for delivering a media stream, comprising: retrieving from an electronic database bit streams of each of a plurality of reference media streams other than the stream to be delivered, in association with aggregate emotional trajectories of each of the plurality of reference media streams (¶0107, metadata associated with each frame of the media asset, Fig. 3, 5B, 6, ¶0024, ¶0102-0103, ¶0109, accessing, by media guidance application of the STB, media asset including emotional response profile for the media asset).  Wheatley does not teach training a neural network classifier to produce aggregate emotional trajectories of the reference media streams in response to bit streams of the reference media streams, using the bit streams and aggregate emotional trajectories of the reference media streams as training input data and training output classifications, respectively; inferring the aggregate emotional trajectory of the media stream by retrieving from the electronic database a bit stream of the media stream and then providing the bit stream of the media stream as input to the trained neural network classifier; obtaining a target emotional trajectory of a searcher; matching the target emotional trajectory to the aggregate emotional trajectory of the media stream; recommending the media stream to the searcher in response to the matching; and rendering the bit stream of the media stream to the searcher in response to the searcher's acceptance of the recommendation.
El Kaliouby teaches training a neural network classifier to produce aggregate emotional trajectories of the reference media streams in response to bit streams of the reference media streams using the bit streams and aggregate emotional trajectories of the reference media streams as training input data and training output classifications, respectively; inferring the aggregate emotional trajectory of the media stream by retrieving from the electronic database a bit stream of the media stream and then providing the bit stream of the media stream as input to the trained neural network classifier; obtaining a target emotional trajectory of a searcher; matching the target emotional trajectory to the aggregate emotional trajectory of the media stream(¶0005, The mental state data may be captured from multiple people and further comprising aggregating the mental state data from the multiple people.  The method may further comprise ranking the first media presentation relative to another media presentation based on the mental state data which was aggregated from the multiple people.  The mental state data may include one of a group consisting of physiological data, facial data, and actigraphy data.  The facial data may include information on one or more of a group consisting of facial expressions, action units, head gestures, smiles, brow furrows, squints, lowered eyebrows, raised eyebrows, smirks, and attention.  The physiological data may include one or more of electrodermal activity, heart rate, heart rate variability, skin temperature, and respiration.  The method may further comprise inferring of mental states based on the mental state data which was collected.  The mental states may include one of a group consisting of frustration, confusion, disappointment, hesitation, cognitive overload, focusing, being engaged, attending, boredom, exploration, confidence, trust, delight, valence, skepticism, and satisfaction.  The playing of the first media presentation may be done on a mobile device and further comprising recording of facial images with the mobile device as part of the capturing of the mental state data); recommending the media stream to the searcher in response to the matching; and rendering the bit stream of the media stream to the searcher in response to the searcher's acceptance of the recommendation (¶0042).  In view of the teachings of El Kaliouby, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley.  The suggestion/motivation would be an analysis of mental states and more particularly to making video recommendations based on affect.  
Arronson teaches wherein the obtaining the target emotional trajectory comprises retrieving the searcher's reviews of previously delivered media streams, identifying positive reviews, and aggregating emotional trajectories of each media stream that the searcher has positively reviewed (¶0009, ¶0071).   In view of the teachings of Arronson, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby.  The suggestion/motivation would be to improve the consumer experience with audiovisual entertainment, there is a need in the art for an improved system and method for modifying audiovisual content for providing an individualized and enhanced viewing experience.
Chappell teaches wherein an "emotional trajectory" is a sequence of emotional states that are demonstrated by a viewer in response to a media stream (¶0100, emotional state or aggregate of emotional states for multiple users).  In view of the teachings of Chappell, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby and Arronson.  The suggestion/motivation would be to select the digital objects for the playing based on the one or more emotional state variables.

As to claim 12, Wheatley, El Kaliouby, Arronson, and Chappell teaches method of claim 11 wherein obtaining the target emotional trajectory includes identifying a current emotional state of the searcher by continuously measuring signals from one or more sensors addressed to the searcher (el Kaliouby, Fig. 2, ¶0033, camera to capture facial expressions).
As to claim 13, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 12,  wherein the one or more sensors comprise a video camera and the continuously measuring comprises estimating the searcher's current emotional state by obtaining emotive facial expressions through facial recognition and expression detection processes (el Kaliouby, Fig. 2, ¶0033, camera to capture facial expressions).
As to claim 14, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 12 wherein the one or more sensors comprise a skin conductivity sensor and the continuously measuring comprises estimating the searcher's current emotional state by comparing skin conductivity to a threshold value corresponding to an excited emotional state (¶0060, galvanic skin response (GSR) measurement sensor 54.  GSR measurements measure changes in the electrical conductivity about the surface of the skin, particularly caused by varying degrees of perspiration.  As referenced above, the degree of perspiration also may vary with different emotional states). 

As to claim 16, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 12 wherein the one or more sensors comprise a heart rate monitor and the continuously measuring comprises estimating the searcher's current emotional state by comparing heart rate to a threshold value corresponding to a desired emotional state (Wheatley, ¶0123).
As to claim 17, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 11, wherein the obtaining the target emotional trajectory comprises retrieving the searcher's reviews of previously delivered media streams, identifying positive reviews, and aggregating emotional trajectories of each media stream that the searcher has positively reviewed (¶0009, ¶0071).   
As to claim 18, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 11, wherein the obtaining of the target emotional trajectory comprises identifying a desirable emotional state for the searcher, identifying a current emotional state of the searcher, and determining the target emotional trajectory that begins with the current emotional state and concludes with the desirable emotional state  (Arronson , ¶0043, ¶0046).  
As to claim 19, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 18 wherein the identifying a current emotional state comprises providing the searcher with a questionnaire related to their emotional state (el Kalibouy, ¶0003).
As to claim 21, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1, wherein an "emotional state" is a signal that combines the intensities of eight basic emotions (Chappell, ¶0074).

Claim 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley, El Kaliouby, Arronson, and Chappell as applied to claim 1 and 11 above, and further in view of U.S. Patent Pub. NO. 20170231490 A1 to Toth et al. (“Toth”).
As to claim 4, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 1, wherein the one or more sensors  and the continuously measuring comprises estimating each viewer's emotional state by comparing threshold value corresponding to an excited emotional state. Wheatley, El Kaliouby, Arronson, and Chappell does not teach wherein the one or more sensors comprise a piloerection sensor and the continuously measuring comprises estimating each viewer's emotional state by comparing piloerection to a threshold value corresponding to an excited emotional state.  Toth teaches wherein the one or more sensors comprise a piloerection sensor and the continuously measuring comprises estimating each viewer's emotional state by comparing piloerection to a threshold value corresponding to an excited emotional state (¶0164).   In view of the teachings of Toth, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby, Arronson, and Chappell.  The suggestion/motivation would be systems and methods for unobtrusively monitoring ANS activity and surrogates thereof from a subject while interfacing with a virtual and/or augmented reality environment.

As to claim 15, Wheatley, El Kaliouby, Arronson, and Chappell teaches the method of claim 12,  Wheatley, El Kaliouby, Arronson, and Chappell does not teach wherein the one or more sensors comprise a piloerection sensor and the continuously measuring comprises estimating the searcher's current emotional state by comparing piloerection to a threshold value corresponding to a desired emotional state. Toth teaches wherein the one or more sensors comprise a piloerection sensor and the continuously measuring comprises estimating each viewer's emotional state by comparing piloerection to a threshold value corresponding to an excited emotional state (¶0164).   In view of the teachings of Toth, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby, Arronson, and Chappell.  The suggestion/motivation would be systems and methods for unobtrusively monitoring ANS activity and surrogates thereof from a subject while interfacing with a virtual and/or augmented reality environment.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arronson and el Kaliouby and Chappell.

As to claim 20, Arronson teaches a method for delivering a media stream, comprising: identifying a current emotional state for a searcher (¶0043, ¶0046); identifying a desirable emotional state of the searcher (¶0043, ¶0046); estimating a target emotional trajectory which begins with the current emotional state and concludes with the desirable emotional state (Arronson, Fig. 1,3, 6, 7, ¶0051, ¶0064, ¶0084-0087, determining emotional states e.g., excited/scared, based on the sensor data);  by retrieving the searcher's reviews of previously delivered media streams, identifying positive reviews, and aggregating emotional trajectories of each media stream that the searcher has positively reviewed (¶0009, ¶0071). Arronson does not teach matching the target emotional trajectory to an aggregate emotional trajectory of the media stream; recommending the media stream to the searcher in response to the matching; and rendering a bit stream of the media stream to the searcher in response to the searcher's acceptance of the recommendation.  El Kaliouby teaches matching the target emotional trajectory to an aggregate emotional trajectory of the media stream; recommending the media stream to the searcher in response to the matching; and rendering a bit stream of the media stream to the searcher in response to the searcher's acceptance of the recommendation (¶0039, ¶0042).  In view of the teachings of El Kaliouby, it would have been obvious before the effective filing date of the invention to modify the teachings of Arronson.  The suggestion/motivation would be an analysis of mental states and more particularly to making video recommendations based on affect.  

Chappell teaches wherein an "emotional trajectory" is a sequence of emotional states (¶0100, emotional state or aggregate of emotional states for multiple users).  In view of the teachings of Chappell, it would have been obvious before the effective filing date of the invention to modify the teachings of Wheatley, El Kaliouby and Arronson.  The suggestion/motivation would be to select the digital objects for the playing based on the one or more emotional state variables.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421